873 F.2d 1441Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Harry Carter RUSSELL, Jr., a/k/a Skip, a/k/a S.L. Drescher,a/k/a Stuart L. Drescher, a/k/a Gary Jerome Carr, a/k/a FredO. Hearn, a/k/a Derek Owen Preston, a/k/a David E. Stewart,Defendant-Appellant.
No. 88-7036.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1989.Decided:  April 12, 1989.

Harry Carter Russell, Jr., appellant pro se.
Max Higgins Lauten (Office of the United States Attorney), for appellee.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Harry Carter Russell appeals from the district court's denial of his Fed.R.Crim.P. 36 motion.  We conclude that the appeal has become moot.  Russell challenges only the district court's allegedly ambiguous sentencing order which he contends delayed his release from prison, not his underlying convictions.  Russell, however, has now been released from custody;  therefore, we find no purpose in reaching the merits of his arguments.   See Vandenburg v. Rodgers, 801 F.2d 377 (10th Cir.1986).  Russell's Rule 36 motion is focused solely on the proper calculation of the length of his sentence;  since he has been released, he has obtained all the relief that he sought.  "In these circumstances, no live controversy remains."   Lane v. Williams, 455 U.S. 624, 633 (1982).


2
We vacate the district court's judgment on the Rule 36 motion and remand the case for dismissal of the Rule 36 motion because the motion has become moot on appeal.   United States v. Munsingwear, 340 U.S. 36, 39-41 (1950).


3
We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
VACATED AND REMANDED WITH DIRECTIONS.